
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.01


CITIGROUP INC.

AMENDED AND RESTATED COMPENSATION PLAN
FOR NON-EMPLOYEE DIRECTORS (the "Plan")
(as of September 21, 2004)


        Section 1.    Eligibility.    Each member of the Board of Directors of
Citigroup Inc. (the "Company") or one of its subsidiaries, if so designated by
the Board of Directors, who is not an employee of the Company or any of its
subsidiaries (an "Eligible Director") is eligible to participate in the Plan.

        Section 2.    Administration.    The Plan shall be administered,
construed and interpreted by the Board of Directors of the Company. Pursuant to
such authorization, the Board of Directors shall have the responsibility for
carrying out the terms of the Plan, including but not limited to the
determination of the amount and form of payment of the annual retainer and any
additional fees to be paid to all Eligible Directors (the "Annual Fixed Director
Compensation"). To the extent permitted under the securities laws applicable to
compensation plans including, without limitation, the requirements of
Section 16(b) of the Securities Exchange Act of 1934, as amended (the "Exchange
Act") or under the Internal Revenue Code of 1986, as amended (the "Code"), the
Personnel, Compensation and Directors Committee of the Board of Directors, or a
subcommittee of the Personnel, Compensation and Directors Committee, may
exercise the discretion granted to the Board under the Plan, provided that the
composition of such Committee or subcommittee shall satisfy the requirements of
Rule 16b-3 under the Exchange Act, or any successor rule or regulation. The
Board of Directors may also designate a plan administrator to manage the record
keeping and other routine administrative duties under the Plan.

        Section 3.    Stock Options.    In addition to Annual Fixed Director
Compensation, the Board of Directors may make an annual grant to Eligible
Directors of options ("Annual Stock Option Grant") to purchase common stock of
the Company par value $.01 per share ("Common Stock"). The Annual Stock Option
Grant shall be made under, and pursuant to the terms and conditions of, the
Citigroup 1999 Stock Incentive Plan or any successor plan.

        Section 4.    Annual Fixed Director Compensation.    Payment of Annual
Fixed Director Compensation shall be made quarterly, on the first business day
following the end of the quarter for which the compensation is payable, to each
Eligible Director who served as a director during at least one-half of such
quarter and who was a director on the last day of such quarter.

        Each Eligible Director may be given an election to receive up to fifty
percent (50%) of each quarterly payment of Annual Fixed Director Compensation in
cash. The balance of each quarterly payment shall be paid in shares of common
stock, par value $.01 of the Company ("Common Stock"), which may be granted
subject to vesting or other conditions, or in the form

1

--------------------------------------------------------------------------------



of stock options, as determined by the Board in accordance with Section 2, and
as each Eligible Director elects. Common Stock and stock options shall be issued
under and pursuant to the terms and conditions of the Citigroup 1999 Stock
Incentive Plan, or any successor plan, as same may be amended from time to time.
If an Eligible Director does not elect to receive a percentage of his or her
Annual Fixed Director Compensation in cash or stock options, such compensation
shall be paid entirely in Common Stock.

        The number of shares of the Company's Common Stock to be transferred to
the Eligible Director in respect of each quarterly installment of Annual Fixed
Director Compensation shall be determined in the manner set forth in
paragraph 6(a), and such shares shall not be transferred or sold by such
Eligible Director for a period of six months following the date of grant.

        Section 5.    Election to Defer.

        (a)   Time of Election.    As soon as practicable prior to the beginning
of a calendar year, an Eligible Director may elect to defer the Common Stock
component of Annual Fixed Director Compensation pursuant to the Plan by
directing that such Common Stock which otherwise would have been payable in
accordance with paragraph 4 above during such calendar year and succeeding
calendar years shall be credited to a deferred compensation account (the
"Director's Account"). Under a valid election, such deferred compensation shall
be payable in accordance with paragraph 6(a) below. Any person who shall become
an Eligible Director during any calendar year, and who was not an Eligible
Director of the Company prior to the beginning of such calendar year, may elect,
within thirty (30) days after his or her term begins, to defer payment of the
Common Stock component of his or her Annual Fixed Director Compensation earned
during the remainder of such calendar year and for succeeding calendar years.
The cash component of Annual Fixed Director Compensation may not be deferred.

        (b)   Form and Duration of Election.    An election to defer the Common
Stock component of Annual Fixed Director Compensation shall be made by written
notice executed by the Eligible Director and filed with the Secretary of the
Company. Such election shall continue until the Eligible Director terminates
such election by subsequent written notice filed with the Secretary of the
Company. Any such election to terminate deferral shall become effective for the
calendar quarter following receipt of the election form by the Company and shall
only be effective with respect to the Common Stock component of Annual Fixed
Director Compensation payable for services rendered as an Eligible Director
thereafter. Amounts credited to the Director's Account prior to the effective
date of termination shall not be affected by such termination and shall be
distributed only in accordance with the terms of the Plan.

        (c)   Change of Election.    An Eligible Director who has terminated his
or her election to defer the Common Stock component of Annual Fixed Director
Compensation hereunder may thereafter make another election in accordance with
paragraph 5(a) to defer such compensation for the calendar year subsequent to
the filing of such election and succeeding calendar years.

2

--------------------------------------------------------------------------------



        Section 6.    The Director's Account.    Shares of Common Stock that an
Eligible Director has elected to defer under the Plan shall be credited to the
Director's Account as follows:

        (a)   As of each date that a quarterly installment of the Annual Fixed
Director Compensation would otherwise be payable, there shall be credited to the
Director's Account the number of full shares of the Company's Common Stock
obtained by multiplying the percentage such Eligible Director has elected to
receive in shares of Common Stock by the total amount of Annual Fixed Director
Compensation allocable to such calendar quarter, and then by dividing the result
by the average of the closing price of the Company's Common Stock on the New
York Stock Exchange Inc. on the first ten (10) trading days of the last month of
the calendar quarter for which such Common Stock would otherwise be payable. If
the applicable percentage of Annual Fixed Director Compensation for the calendar
quarter is not evenly divisible by such average closing price of the Company's
Common Stock, the balance shall be credited to the Director's Account in cash.

        (b)   At the end of each calendar quarter, there shall be credited to
the Director's Account an amount equal to the cash dividends that would have
been paid on the number of shares of Common Stock credited to the Director's
Account as of the dividend record date, if any, occurring during such calendar
quarter as if such shares had been shares of issued and outstanding Common Stock
on such record date, and at the Director's election, made in the manner
described in Section 5(a) above, such amounts shall be either distributed in
cash to the Director or treated as reinvested in additional shares of Common
Stock on the dividend payment date.

        (c)   Cash amounts credited to the Director's Account pursuant to
subparagraphs (a) and (b) above shall accrue interest commencing from the date
the cash amounts are credited to the Director's Account at a rate per annum to
be determined from time to time by the Company. Amounts credited to the
Director's Account shall continue to accrue interest until distributed in
accordance with the Plan. An Eligible Director may be given the opportunity to
make a written election to treat the existing cash balance and interest accrued
thereon as invested in additional shares of Common Stock. The timing of the
effectiveness of such election shall be subject to the Company's discretion.

        (d)   An Eligible Director shall not have any interest in the cash or
Common Stock in his or her Director's Account until such cash or Common Stock is
distributed in accordance with the Plan.

        Section 7.    Distribution from Accounts.

        (a)   Form of Election.    At the time an Eligible Director makes an
election to defer receipt of Annual Fixed Director Compensation pursuant to
paragraphs 5(a) or 5(c), such Director shall also file with the Secretary of the
Company a written election with respect to the distribution

3

--------------------------------------------------------------------------------



of the aggregate amount of cash and shares credited to the Director's Account
pursuant to such election. An Eligible Director may elect to receive such amount
in one lump-sum payment or in a number of approximately equal annual
installments (provided the payout period does not exceed 15 years). The lump-sum
payment or the first installment shall be paid as of (i) the first business day
of any calendar year subsequent to the date the Annual Fixed Director
Compensation would otherwise be payable, as specified by the Director, (ii) the
first business day of the calendar quarter immediately following the cessation
of the Eligible Director's service as a director of the Company or (iii) the
earlier of (i) or (ii), as the Eligible Director may elect. Subsequent
installments shall be paid as of the first business day of each succeeding
annual installment period until the entire amount credited to the Director's
Account shall have been paid. A cash payment will be made with the final
installment for any fraction of a share of Common Stock credited to the
Director's Account.

        (b)   Adjustment of Method of Distribution.    An Eligible Director
participating in the Plan may, prior to the beginning of any calendar year, file
another written election with the Secretary of the Company electing to change
the date and/or method of distribution of the aggregate amount of cash and
shares of Common Stock to be credited to the Director's Account for services
rendered as a director commencing with such calendar year. Amounts credited to
the Director's Account prior to the effective date of such change (the "Prior
Amounts") shall not be affected by such change and shall be distributed in
accordance with the election then in effect with respect to the Prior Amounts,
except as specified in this paragraph. An Eligible Director may elect to defer
the date on which Prior Amounts are to be paid and/or extend the payout period
if a written election to effect such change is filed with the Secretary of the
Company at least one (1) year before such change is to take effect. An Eligible
Director may also elect to accelerate the date on which the Prior Amounts are to
be paid and/or shorten the payout period if a written election to effect such
change is filed with the Secretary of the Company at least one (1) year before
such change is to take effect. Notwithstanding the foregoing, in the event an
Eligible Director suffers a severe financial hardship outside the control of
such Director, as determined by the Company, the Eligible Director may elect to
advance or defer the date of distribution of his or her Director's Account or
change the method of distribution thereof.

        (c)   Change of Control.    Notwithstanding anything to the contrary
contained herein, upon a "Change of Control" (as defined below), the full number
of shares of Common Stock and cash in each Director's Account shall be
immediately funded and be distributable on the later of the date six months and
one day following the "Change of Control" or the distribution date(s) previously
elected by an Eligible Director. For purposes of this Plan, a "Change of
Control" shall mean the occurrence of any of the following, unless such
occurrence shall have been approved or ratified by at least a two-thirds (2/3)
vote of the Continuing Directors (defined below): (i) any person within the
meaning of Sections 13(d) and 14(d) of the Exchange Act, shall have become the
beneficial owner, within the meaning of Rule 13d-3 under the Exchange Act, of
shares of stock of the Company having twenty-five percent (25%) or more of the
total number of votes that may be cast for election of the directors of the
Company; or (ii) there shall have been a change in the

4

--------------------------------------------------------------------------------



composition of the Board of Directors such that at any time a majority of the
Board of Directors shall have been members of the Board for less than
twenty-four (24) months, unless the election of each new director who was not a
director at the beginning of the period was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who were directors at the
beginning of such period, or who were approved as directors pursuant to the
provisions of this paragraph (the "Continuing Directors").

        Section 8.    Distribution on Death.    If an Eligible Director should
die before all amounts credited to the Director's Account shall have been paid
in accordance with the election referred to in paragraph 7, the balance in such
Director's Account as of the date of such Director's death shall be paid
following such Director's death, in accordance with the method of payment
elected by the Eligible Director, to the beneficiary designated in writing by
such Director. Such balance shall be paid to the estate of the Eligible Director
if (a) no such designation has been made or (b) the designated beneficiary shall
have predeceased the Director and no further beneficiary designation has been
made.

        Section 9.    Miscellaneous.

        (a)   The right of an Eligible Director to receive any amount in the
Director's Account shall not be transferable or assignable by such Director,
except by will or by the laws of descent and distribution, and no part of such
amount shall be subject to attachment or other legal process.

        (b)   Except as otherwise set forth herein, the Company shall not be
required to reserve or otherwise set aside funds or shares of Common Stock for
the payment of its obligations hereunder. The Company shall make available as
and when required a sufficient number of shares of Common Stock to meet the
requirements arising under the Plan.

        (c)   The establishment and maintenance of, or allocation and credits
to, the Director's Account shall not vest in the Eligible Director or his
beneficiary any right, title or interest in and to any specific assets of the
Company. An Eligible Director shall not have any dividend or voting rights or
any other rights of a stockholder (except as expressly set forth in
paragraph 6(b) with respect to dividends and as provided in subparagraph 9(f)
below) until the shares of Common Stock credited to a Director's Account are
distributed. The rights of an Eligible Director to receive payments under this
Plan shall be no greater than the right of an unsecured general creditor of the
Company.

        (d)   The Plan shall continue in effect until terminated by the Board of
Directors. The Board of Directors may at any time amend or terminate the Plan;
provided, however, that (i) no amendment or termination shall impair the rights
of an Eligible Director with respect to amounts then credited to the Director's
Account; (ii) the provisions of the Plan relating to eligibility, the amount and
price of securities to be awarded, the timing of and the amount of Annual Fixed

5

--------------------------------------------------------------------------------



Director Compensation awards and Annual Stock Option Grant shall not be amended
more than once every six months, other than to comport with changes in the
Internal Revenue Code of 1986, as amended, the Employee Retirement Income
Security Act of 1974, as amended, or the rules thereunder; and (iii) no
amendment shall become effective without approval of the stockholders of the
Company if such stockholder approval is required to enable the Plan to satisfy
applicable state or Federal statutory or regulatory requirements.

        (e)   Each Eligible Director participating in the Plan will receive an
annual statement indicating the amount of cash and number of shares of Common
Stock credited to the Director's Account, as well as the number of outstanding
stock options, as of the end of the preceding calendar year.

        (f)    If adjustments are made to outstanding shares of Common Stock as
a result of stock dividends, stock splits, recapitalizations, mergers,
consolidations and similar transactions, an appropriate adjustment shall be made
in the number of shares of Common Stock credited to the Director's Account.

        (g)   Shares of Common Stock that may be granted under the Plan shall be
subject to adjustment upon the occurrence of adjustments to the outstanding
Common Stock described in paragraph 9(f) hereof.

        (h)   The validity, construction, interpretation, administration and
effect of the Plan and of its rules and regulations, and rights relating to the
Plan, shall be determined solely in accordance with the laws of the State of
Delaware.

        (i)    All claims and disputes between an Eligible Director and the
Company arising out of the Plan shall be submitted to arbitration in accordance
with the then current arbitration policy of the Company. Notice of demand for
arbitration shall be given in writing to the other party and shall be made
within a reasonable time after the claim or dispute has arisen. The award
rendered by the arbitrator shall be final, and judgment may be entered upon it
in accordance with applicable law in any court having jurisdiction thereof. The
provisions of this Section 9(i) shall be specifically enforceable under
applicable law in any court having jurisdiction thereof.

        (j)    If any term or provision of this Plan or the application thereof
to any person or circumstances shall, to any extent, be invalid or
unenforceable, then the remainder of the Plan, or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby, and each term and
provision hereof shall be valid and be enforced to the fullest extent permitted
by applicable law.

6

--------------------------------------------------------------------------------





QuickLinks


CITIGROUP INC. AMENDED AND RESTATED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS
(the "Plan") (as of September 21, 2004)
